DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed April 8, 2021.  Claims 1-5 and 7-23 are currently pending and have been examined.


Response to Arguments
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
	



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crespo et al (US 2007/0271147 A1) in view of Rose (US 11,107,110 B2).  

Regarding claims 1, 10, and 17, Crespo discloses method for providing a non-integrated payment service for an online shop, the method comprising:
detecting, by one or more processors, that a purchase has been initiated at the online shop (Crespo:  Figure 6 - receive items for cart 612);
adding, by the one or more processors, items from a first shopping cart to a second shopping cart associated with the user account (Crespo:  paragraph [0026] - In one embodiment, the shopping cart module 515 provides the customer 102 with an interface through which the customer can perform manipulations such as creating, modifying, and deleting shopping carts and/or the items stored in the carts. Likewise, the customer 102 can use the interface to perform manipulations including duplicating shopping carts (and the items within them) and moving items among the shopping carts);
wherein the second shopping cart is associated with a backend server (Crespo:  paragraph [0023] - In another embodiment, the shopping cart module 515 maintains multiple shopping carts for each customer 102, where each of a customer's shopping cart holds items from one or more merchants 104. Each shopping cart is associated with a unique identifier);
paying, by the one or more processors, for the items in the second shopping cart utilizing a virtual payment device associated with the selected non-integrated payment service (Crespo: Figure 6 - calculate changes and execute transaction 622).
Crespo does not expressly disclose creating, by the one or more processors transparently to the user and without knowledge of the user, a user account on behalf of the user.  Rose discloses: 
selecting, by the one or more processors, transparent to a user and without knowledge of the user, a non-integrated payment service from a plurality of non-integrated payment services (Rose:  Figure 3 and Figure 6 – merchant interface selections);
creating, by the one or more processors transparently to the user and without knowledge of the user, a user account on behalf of the user (Rose: Figure 2, column 9 lines 54-60 - Contemporaneously with step 208, the system/aggregating server can create a customer profile at step 210 for the customer associated with the user mobile device).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Crespo to have included selecting, by the one or more processors, transparent to a user and without knowledge of the user, a non-integrated payment service from a plurality of non-integrated payment services; creating, by the one or more processors transparently to the user and without knowledge of the user, a user account on behalf of the user, as taught by Rose because it would allow merchants to recognize users (Rose: column 1).

Regarding claims 2, 11, and 18, Crespo and Rose teach or suggest all the limitations of claims 1, 10, and 17 as noted above.  Crespo further discloses performing a risk evaluation of the user; and forwarding results of the risk evaluation to the plurality of non-integrated payment services, wherein at least one of the plurality of non-integrated payment services is configured to determine terms of an offer based, at least in part, on the results of the risk evaluation; wherein selecting the non-integrated payment service is based, at least in part, on the terms of the offer (Crespo: paragraph [0064] - In order to effect the purchase, the broker 106 authenticates 616 the customer 102, paragraph [0053] - The cookie thus allows the customer authorization module 514 to determine the customer's status with respect to the broker )non-integrated payment service)106 and respond appropriately).  

Regarding claims 3, 12, and 19, Crespo and Rose teach or suggest all the limitations of claims 1, 10, and 18 as noted above.  Crespo further discloses receiving offers of payment methods from the plurality of non-integrated payment services (Crespo: The broker (non-integrated payment service) 106 also displays 618 web page buttons or another interface that the customer 102 uses to select purchase options).  

Regarding claims 4, 13, and 20, Crespo and Rose teach or suggest all the limitations of claims 1, 10, and 17 as noted above.    Crespo further discloses wherein the virtual payment device comprises a virtual credit card (Crespo: paragraph [0057] - In a typical case, the accounting module 520 charges the customer's credit card or other method of payment and credits the merchant's account for the amount of the purchase).  

Regarding claims 5, 14, and 21, Crespo and Rose teach or suggest all the limitations of claims 1, 10, and 17 as noted above.  Crespo further discloses wherein the virtual payment device is supplied by the selected non-integrated payment service (Crespo: paragraph [0057] - In a typical case, the accounting module 520 charges the customer's credit card or other method of payment and credits the merchant's account for the amount of the purchase).  

Regarding claim 7, Crespo and Rose teach or suggest all the limitations of claim 1 as noted above.  Crespo further discloses wherein the selected non-integrated payment service is selected by the user (Crespo: Figure 6 - receive purchase options 620).  

Regarding claim 8, Crespo and Rose teach or suggest all the limitations of claim 1 as noted above.  Crespo further discloses detecting items in the first shopping cart (Crespo: Figure 6 - receive items for cart 612).  

Regarding claims 9, 16, and 23, Crespo and Rose teach or suggest all the limitations of claims 1, 10, and 17 as noted above.  Crespo further discloses wherein the adding of items from the first shopping cart to the second shopping cart is undertaken by at least one of: copying the items from the first shopping cart into the second shopping cart using a computing device of the user; accessing a web page for each of the items in the first shopping cart and autonomously clicking to have the respective items added to the second shopping cart; and accessing a uniform resource locator (URL) associated with the first shopping cart and copying the URL into the second shopping cart (Crespo: paragraph [0026] - In one embodiment, the shopping cart module 515 provides the customer 102 with an interface through which the customer can perform manipulations such as creating, modifying, and deleting shopping carts and/or the items stored in the carts. Likewise, the customer 102 can use the interface to perform manipulations including duplicating shopping carts (and the items within them) and moving items among the shopping carts).  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PTO-892 Reference U discloses mobile payment technologies.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625